STRATJP, J.
I fully concur. Tbe court by its ruling, indicated that tbe petitioner on tbe merits was entitled to prevail but held that no adjudication could be made on tbe merits for want of jurisdiction. As shown by Mr. Justice Frick, tbe undisputed facts alleged in tbe petition and tbe return made on tbe alternative writ show that tbe judgment rendered “in favor of tbe defendant” was based alone on tbe ground that tbe plaintiff In tbe action before tbe justice by an insufficient and false complaint bad not conferred jurisdiction on tbe justice to render a judgment in tbe action, and hence no *421jurisdiction was conferred by tbe appeal on tbe district court to render a judgment on merits. So tbe district court merely declared void tbe judgment rendered by tbe justice, and made no ajudieation on merits.
Eor tbe reasons stated by Mr. Justice Frick, I tbink tbe district court bad jurisdiction to malee an adjudication on tbe merits, and that it ought to do so.